Case 7:12-cv-06421-KMK Document 264-4 Filed 07/06/21 Page 1 of 8




                                                                   48
Case 7:12-cv-06421-KMK Document 264-4 Filed 07/06/21 Page 2 of 8
Case 7:12-cv-06421-KMK Document 264-4 Filed 07/06/21 Page 3 of 8
Case 7:12-cv-06421-KMK Document 264-4 Filed 07/06/21 Page 4 of 8
Case 7:12-cv-06421-KMK Document 264-4 Filed 07/06/21 Page 5 of 8
Case 7:12-cv-06421-KMK Document 264-4 Filed 07/06/21 Page 6 of 8
Case 7:12-cv-06421-KMK Document 264-4 Filed 07/06/21 Page 7 of 8
Case 7:12-cv-06421-KMK Document 264-4 Filed 07/06/21 Page 8 of 8
